Citation Nr: 1701407	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-15 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than April 8, 2009 for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2016, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran initially filed a claim seeking service connection for PTSD on September 13, 2006; service connection for PTSD was denied in an April 2007 rating decision.

2. The Veteran was notified of the April 2007 rating decision and of his appellate rights with respect thereto; the Veteran filed a Notice of Disagreement (NOD) in June 2007; the RO issued a Statement of the Case (SOC) in April 2008 that enclosed a VA Form 9, Substantive Appeal, and which notified the Veteran that his substantive appeal must be filed within sixty days, but he did not complete an appeal with sixty days of the notice.

3.  The next communication from the Veteran or any representative concerning service connection for PTSD was received on April 8, 2009.






CONCLUSIONS OF LAW

1. The April 2007 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A § 7105(d) (West 2014); 38 C.F.R §§ 3.104, 19.32, 20.302(b), 20.1103 (2016).

2. The criteria for an effective date earlier than April 8, 2009 for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.156, 3.160, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notices as to the underlying service connection claim for PTSD in November 2006 and November 2009.  The notices included information concerning establishing an effective date in the event of a successful claim.  As the appeal of the rating is a downstream issue, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2016); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA has satisfied the duty to notify the Veteran. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  Consequently, the Board finds that the VA has satisfied the duty to assist provisions of law with regard to the claim on appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

The Veteran asserts that he is entitled to an effective date for the award of service connection for PTSD that is consonant with the date of his first application for that benefit.

By way of procedural history, the Veteran originally filed a claim for service connection for PTSD on September 13, 2006, and the claim was denied in an April 2007 rating decision.  The Veteran thereafter filed a timely NOD in June 2007.  The RO issued a letter in April 2008 enclosing a SOC, a VA Form 9, Substantive Appeal, and notified the Veteran that his substantive appeal must be filed within sixty days of the letter.  The record shows that no communication which can reasonably be construed as a substantive appeal was received within one year of notice of the April 2007 rating decision, or within 60 days of the April 2008 statement of the case.  Consequently, the April 2007 rating action is final.  See 38 U.S.C.A. § 7105 (d)(3) (West 2014) ("The claimant will be afforded a period of sixty days from the date the statement of the case is mailed to file the formal appeal"); 38 C.F.R. §§ 19.32 (agency of original jurisdiction may close the appeal without notice to the appellant or his or her representative for failure to respond to a SOC), 38 C.F.R. § 20.200 (2016).  

The Veteran eventually filed a VA Form 9 in April 2009.  Due to the clearly untimely nature of the filing, the RO interpreted the Form 9 as a claim to reopen.  The claim to reopen was denied in a February 2010 rating decision.  The Veteran initiated an appeal of that decision in May 2010.  Following a November 2010 VA examination, the Veteran was granted service connection in a November 2012 rating decision with an effective date of April 8, 2009.  This appeal followed.

The Veteran asserts that he missed his initial deadline to file his substantive appeal due to a worsening of his depression symptoms.  Specifically, the Veteran asserts that following the April 2007 rating decision denying his claim for service connection for PTSD he suffered from severe depression and lacked the ability to motivate himself to complete tasks including filing his substantive appeal within the statutorily defined deadline.  He does not contend he filed another claim for PTSD after the April 2007 decision but before the April 2009 claim.

Prior to the April 2007 rating decision, a January 2007 VA depression screening shows that the Veteran reported being bothered by little interest or pleasure in doing things over the past two weeks.  A GAF score of 48 was assigned.  A March 2007 VA mental health counseling note shows that the Veteran reported managing well overall and stated that he felt slightly better with his increased anti-depression medication.  He reported feeling less antsy and slightly calmer.  The Veteran further reported feeling stressed over leaving his business to his younger family members and was trying to keep a hands-off approach.  The physician noted the following symptoms: mildly dysphoric; no suicidal or homicidal ideations; fidgeting; alert; neat; mildly guarded; and mildly subdued affect across a mildly constricted range.

Following the April 2007 rating decision the Veteran filed a June 2007 NOD in which he stated that he did not understand why the VA would deny his claim for service connection when it was the VA that provided the diagnosis for PTSD.  During an August 2007 VA mental health group counseling session, the Veteran discussed his frustration and anger arising from the VA benefits service connection process.  

An October 2007 VA mental health counseling note shows that the Veteran had been taking an anti-depressant twice a day for more than two months and that the medication was helping his mood and anxiety, although he was still having intrusive thoughts on a daily basis, frequent nightmares, some sleep impairment and some jumpiness.  The Veteran did report that his claim for service connection for PTSD was denied and that he hoped to look into his claim on appeal.  The Veteran further reported that he was no longer attending his PTSD Clinical Team (PCT) group and was more interested in going down to the Veterans Center because they were helping him in his service connection appeal.  The Veteran further reported working part-time at home and struggling with his son whom he was grooming to take over his environmental consulting business.  During a depression screen the Veteran reported that over the past two weeks he had little interest or pleasure in doing things half of the days.  Another October 2007 VA mental health note observed that the Veteran recently received notice that his service connection claim for PTSD was denied and that he was hurt and angered by the denial.

A December 2007 VA mental health counseling note described the Veteran as a bright hard working man.  In an April 2008 letter, the Veteran stated that he was very frustrated by the process regarding his PTSD claim.  

A March 2008 VA mental health counseling note observed that the Veteran was always on-time for his appointments.  A June 2008 VA mental health medication management note shows that the Veteran may have had mild improvement in his mood and anxiety due to an increase in his medication dosage.  The Veteran reported that he and his family agreed that he was calmer and happier with the anti-depressants on his formulary.  The Veteran reported being involved in his church in which he served as chairman.  In addition, he reported that despite leaving his business to his son and daughter to run he still spent five to twenty-five hours a week on his consulting business.

A September 2008 VA mental health note shows that the Veteran was on time for his appointment.  The physician noted that despite providing the Veteran with a diagnosis of PTSD, as well as having such a diagnosis from other service providers, he had been denied service connection.  The physician found that the Veteran had done quite well holding his life together and owning his own business.  Symptoms noted included experiencing nightmares, night sweats, extreme anger and angry outbursts.

In October 2008, the Veteran contacted the VA and stated that he would like to open a claim for tinnitus.  Also in October 2008, a VA mental health note assessed the Veteran's PTSD symptoms as problematic, but noted that despite his symptoms he was able to function "at solid adult behavior."  It was also noted that he was able to own his own business and teach his children how to run it while he neared retirement.  A November 2008 VA depression screen noted that the Veteran denied having little interest or pleasure in doing things.  The Veteran also denied feeling down, depressed or hopeless.

An October 2009 VA mental health note shows that the Veteran was on time for his appointment.  The physician stated that he had known the Veteran for five to six years and that it was his opinion that he suffered from PTSD, and that his symptoms "come to a head every now and then."  The physician diagnosed the Veteran with PTSD and found that the Veteran was doing well overall and was handling his life.

In a December 2009 statement, the Veteran's spouse asserted that the consistent reluctance of the VA to recognize service connection for PTSD put a great deal of stress on his mental health.  In addition, she asserted that the Veteran had stopped going to his mental health appointments due to the denial of his claim for service connection.

In April 2010, a VA psychiatric medication follow-up record noted that the Veteran was very active in his church and that he led a bible study group every Monday night.  The physician found the Veteran to be moderately anxious and depressed.  In August 2010, the Veteran was again noted to be moderately anxious and depressed.  He reported feeling stable with his current maintenance of psychiatric medications.  

A November 2010 VA examination found the Veteran met the DSM-IV criteria for PTSD.  The Veteran reported that he was currently employed part-time, and had been since February 1976.  He further reported that he had absences over the past year due to an inability to focus and concentrate.  In addition, the Veteran reported that at times he felt detached from others and continued to have difficulty with sleep, irritability, anger and concentration.  Difficulty sleeping had caused the Veteran to miss work.  A Beck Depression Inventory II test showed a score of 28 out of 63 indicating severe symptoms of depression.  Symptoms related to depression included the following: sadness; feeling guilty; crying; suicidal ideations; self-criticalness; self-dislike; feelings of punishment; indecisiveness; concentration difficulty; loss of energy; and loss of interest in sex.  The Veteran communicated that he felt confused about how his application for service connection for PTSD had been denied.  The examiner noted that the Veteran's mood was depressed and anxious, insight and judgement into psychiatric symptoms appeared fair, and effects on activities of daily living were moderate.  The examiner further noted that the Veteran's symptoms were frequent and slightly moderate which could last from moments to weeks.  A GAF score of 55 was assigned.

A December 2010 VA mental health note shows that the Veteran reported experiencing an increase in stress related to a job contract involving a company administrator who was "nitpicking."  The Veteran was noted to be severely anxious and moderately depressed.  An April 2011 VA medical record noted that the Veteran recently came back from a trip to Greece and Jerusalem with his church group.  The Veteran further reported being active in his church community.  The physician noted that the Veteran was severely anxious and moderately depressed.  A November 2011 VA mental health note shows that the Veteran was found moderately anxious and depressed.  Judgement and insight were found intact.

VA mental health counseling notes dated between October and May 2012 show that the Veteran reported trouble concentrating, had a lack of motivation and felt like he was falling apart.  He further reported that he was angry at the VA because he felt like he had to beg.

In his May 2013 VA Form 9, Substantive Appeal, the Veteran requested an earlier effective date to be assigned from the date of the original claim for service connection for PTSD.  The Veteran asserted that he missed his original deadline to file his substantive appeal due symptoms of depression.  He further asserted that his symptoms were exacerbated by the 2007 and 2010 rating decisions that denied his claim for service connection for PTSD.  As a result, the Veteran asserted that he lacked the ability to motivate himself to complete tasks during this time period, including filing his substantive appeal within the statutorily defined filing deadline.

During an August 2016 Board videoconference hearing the Veteran testified that he missed his filing deadline with regard to his initial claim for PTSD because he was suffering from severe depression and thus lacked motivation.  The Veteran further testified that between April 2008, when the SOC was issued, and April 2009, when he filed his request to reopen, that he did not submit any other VA claims.
2. Legal Analysis

An appeal consists of a timely filed notice of disagreement in writing, and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2016).  A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result will constitute a notice of disagreement.  Special wording is not required, although it must be made in terms which can reasonably be construed as a disagreement with that determination and a desire for appellate review.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. § 20.201 (2016).

Where a claimant or their representative timely files a notice of disagreement with the decision of the agency of original jurisdiction, that agency will then take such development or review action as it deems proper.  If that action does not resolve the disagreement either by granting the benefit sought or through withdrawal of the notice of disagreement, the agency must prepare a statement of the case which includes a summary of the evidence in the case pertinent to the issue or issues with which disagreement has been expressed; a citation to pertinent laws and regulations; a discussion of how such laws and regulations affect the agency's decision; and a decision on each issue and a summary of the reasons for the decision.  38 U.S.C.A. § 7105 (d)(1) (West 2014).  Thereafter, the claimant will be afforded a period of sixty days from the date of the statement of the case to file a formal appeal.  38 U.S.C.A. § 7105 (d)(3) (West 2014).

Additionally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2016).  

As noted above, the Veteran asserts that he missed his initial deadline to file a substantive appeal because he suffered from severe depression and lacked the ability to motivate himself following the April 2007 and February 2010 rating decisions. 

Initially, the Board finds that the Veteran's assertion that he missed his filing deadline due to a worsening of his service-connected PTSD symptoms raises an argument for equitable tolling.  In Irwin v. Department of Veterans Affairs, 111 S.Ct. 453, 458 (1990), the Supreme Court held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision.  Id at 457. 

However, equitable tolling has been held to be inapplicable to issues involving effective dates under 38 U.S.C.A. § 5110.  In Henderson ex rel. Henderson v. Shinseki, 131 S. Ct. 1197, 1198 (2011), the Supreme Court affirmed that statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts.  Rather, only claims processing rules without jurisdictional consequences are subject to equitable tolling.  See Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) (holding that equitable tolling, which may be applied to a statute of limitations, does not apply to section 5110 as it does not contain a statute of limitations but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances); Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).

In Barrett v. Principi, 363 F.3d 1316, 1321 (2004), the Federal Third Circuit expanded equitable tolling to apply not only where the claimant has been "induced or tricked by his adversary's misconduct" but also where his or her "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making' ... or 'incapable of handling [his] own affairs or unable to function [in] society.'"  As Barrett dealt with the statute of limitation for filing appeals to the Court from decisions of the Board under 38 U.S.C.A. § 7266, it did not reverse Andrews on the point that the effective date limitations prescribed by 38 U.S.C.A. § 5110 are not statutes of limitation.  Therefore, as the effective date established for the Veteran's entitlement to service connection for PTSD was based on 38 U.S.C.A. § 5110, the Veteran's equitable tolling argument must fail because he is asking the Board to "waive the express statutory requirements for an earlier effective date," which it cannot do.  See Edwards v. Peake, 22 Vet. App. 29, 36-37 (2008), quoting Andrews, 351 F.3d at 1138.  Thus, the doctrine of equitable tolling is not for application in this case.

Nevertheless, even assuming equitable tolling was available to the Veteran, the Board finds that an earlier effective date would remain unwarranted.  As noted above, to obtain the benefit of equitable tolling, a veteran must show that the failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  Barrett, 363 F.3d at 1321.  In addition, recently, the Federal Third Circuit held that equitable tolling applies when a claimant shows (1) an extraordinary circumstance; (2) that it caused an inability to file during the requested tolling period; and (3) diligence during the requested tolling period.  Checo v. Shinseki, 748 F.3d 1373, 1378 (Fed. Cir. 2014).  If shown, the "clock stops" and the requested period is not counted against the time-period for filing.  Id. 

 The Board finds that the medical record does not support the Veteran's assertion that his symptoms during the relevant time period precluded him from completing tasks including filing his substantive appeal in a timely manner.  Moreover, the record does not demonstrate that the Veteran's PTSD rendered him incapable of "rational thought or deliberate decision making" or "incapable of handling his own affairs."

The Board notes that VA depression screenings during the relevant time period show that the Veteran's symptoms had not significantly changed during the course of the initial appeal period.  Conversely, the medical record shows some improvement.  Prior to the April 2007 rating decision, the Veteran reported that he had been bothered by little interest or pleasure in doing things during a January 2007 depression screen.  A similar depression screen was obtained in October 2007 in which the Veteran reported having little interest or pleasure in doing things more than half the days over the past two weeks.  However, during a November 2008 depression screening, the Veteran denied having little interest or pleasure in doing things, and further denied feeling down, depressed or hopeless.

In addition, the medical evidence demonstrates that the Veteran's symptoms showed improvement due to an increase in his anti-depression medication.  A March 2007 VA mental health counseling note shows that the Veteran reported managing well overall and that he felt slightly better with an increase in his medication.  The Veteran reported feeling less antsy and calmer.  In October 2007, the Veteran reported that he had been taking his anti-depressant twice a day for more than two months and that his medication had helped his mood and anxiety.  A June 2008 VA mental health medication management note reported that there may have been a mild improvement in the Veteran's mood and anxiety due to an increase in his dosage.  Moreover, the Veteran reported that he and his family agreed that he was calmer and happier due to the increase in his medication dosage.  

The Board also notes that, despite the December 2009 statement by the Veteran's spouse asserting that the consistent reluctance of the VA to recognize service connection for PTSD caused the Veteran to stop going to his mental health appointments, the Veteran's VA mental health records show he was always on-time for his appointments during the initial appeal period.  Thus, the mental health records do not demonstrative a lack of motivation on the part of the Veteran to seek mental health treatment.  Conversely, the Veteran reported that he stopped going to   PCT group during this time period because he was more interested in going down to the Veterans Center as they were helping him with his claim on appeal.  Thus, the Board finds that the medical evidence does not support a finding that the Veteran was incapable of rational thought or deliberate decision making or handing his own affairs.

The record also shows that the Veteran was very active in his consulting business, church and his VA appeal process during the initial appeal period.  In an October 2007 VA medical record, the Veteran reported that his PTSD service connection claim had been denied and that he hoped to look into his claim on appeal.  In addition, as noted above the Veteran reported that he stopped attending his PCT group as he was spending more time at the Veterans Center who was helping him with his service connection appeal.  Thus, the record clearly shows that the Veteran took an active interest in his appeal during the relevant time period.

The record further shows that the Veteran was grooming his son and daughter to take over his consulting business during this time period and that he still worked part time at home.  A December 2007 VA mental health counseling record described the Veteran as a bright hard working man.  While an October 2008 VA mental health record assessed the Veteran's PTSD as problematic, the physician noted that the Veteran was able to function "at solid adult behavior" and was able to own his own business and teach his children how to run it while he neared retirement.  Thus, with regard to the Veteran's employment history, the record clearly shows that the Veteran was motivated, capable of deliberate decision making and able to handle his own affairs during the relevant period on appeal.

The record additionally shows that the Veteran remained very active in his church during this time period including serving as chairman in June 2008, and leading a bible study group every Monday night in April 2010.  In addition, an April 2011 VA medical record shows that the Veteran traveled to Greece and Jerusalem as part of a spiritual trip he took with his church.  Thus, with regard to his involvement in his church, the evidence of record demonstrates that the Veteran did not lack interest or motivation and was able to function in a society.

Lastly, despite testifying that he did not submit any other VA claims between April 2008 and April 2009, the Veteran did contact the VA in October 2008 to open a claim for tinnitus.  Thus, the evidence of record demonstrates that the Veteran did not lack motivation to contact the VA with regard to filing a claim for service connection.  It stands to reason that Veteran did not lack motivation to file a timely substantive appeal.

The Board recognizes the November 2010 VA examination report noting several absences from work over the past year due to an inability to focus and concentrate.  The report also noted severe symptoms of depression.  The Board further recognizes medical records dated between October 2012 and May 2012 showing that the Veteran reported trouble concentrating, lacked motivation and reported feeling like he was falling apart.  However, both the VA examination and May to October 2012 medical records are dated well after the Veteran reopened his claim for service connection.  Thus, the Board finds these records irrelevant with regard to the timeliness of the Veteran's substantive appeal of the April 2007 rating decision.

Accordingly, the Board finds that the evidence of record does not demonstrate that the Veteran's depression prevented him from filing a timely substantive appeal of the April 2007 rating decision.  More importantly, the evidence of record does not demonstrate that the Veteran was incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  Thus, the April 2007 rating decision is final.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2016).  

Given the finality of the April 2007 rating decision, the law is clear that the effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (q)(ii), (r) (2016).  Accordingly, the Board concludes that April 8, 2009 is the proper effective date for the grant of service connection for PTSD, as that is the date of the claim to reopen following the final April 2007 rating action.  The claim is denied.


ORDER

Entitlement to an effective date earlier than April 8, 2009 for the award of service connection for posttraumatic stress disorder is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


